OPINION
By THE COURT
Application has been made to this court to enter upon its journal entry an order finding that its judgment in the above entitled cause is in conflict with the judgment pronounced by the Court of Appeals for the Ninth Judicial District in the case of Levin v Jacoby Brothers, Inc. (Unreported), decided May 8, 1936, (22 Abs 353), and also *211in conflict, with the judgment pronounced by the same court in the case of Thomas v Veering (18 Abs 343), decided October 1, 1934.
It is the universal practice of this court to lend every aid possible to have our decisions reviewed by the Supreme Court. However, the application to certify 011 the ground of conflict requires a judicial determination as to whether or not conflict exists. Measured by this standard we are unable to find such conflict. The application to certify will be overruled.
BARNES and HORNBECK, JJ, concur. CRAIG, PJ, not participating.